 In the Matter of COMMERCIAL SOLVENTS CORPORATION,EMPLOYERandINTERNATIONAL CHEMICAL WORKERS UNION, AFL, PETITIONERCaseNo. 13-RC-339.-DecidedNovember12, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicialerror and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of theundersigned BoardMembers.*Upon the entire record in this case, the Board finds :11.The Employer is engaged in commerce withinthe meaning ofthe National Labor Relations Act.2.The labor organization named belowclaims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitionerseeks aunit composed of all production and mainte-nance employees at the Employer's Peoria, Illinois, plant, excludingemployees in the powerhouse and engineers in the methanol and dryice plants.The Intervenor 2 agrees with the Petitioner as to the'Chairman Herzog and Members Houston and Gray.The Employer filed a motion to consolidate this proceeding with a subsequently fileddecertification petition.As the Regional Director's dismissal of the decertification petitionhas been sustained by the Board,Matter of Commercial Solvents Corporation,13-RD-22,we find it unnecessary to consider the Employer's motion.' Joint Council of Local Union No. 8, International Union of Operating Engineers, AFL,and Local Union No. 8,International Brotherhood of Firemen and Oilers,AFL, claiming torepresent the employees in the powerhouse and the engineers in the methanol and dry iceplants, intervened at the hearing for the purpose of opposing the inclusion of theseemployees in the proposed unit.80 N. L. R. B., No. 57.277 278DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit.The Employer would include the powerhouseemployees and the engineers in the methanol and dry ice plants in theunit and would exclude therefrom watchmen, laboratory employees,the meter maintenance man, and the nitroparaffin analyst.Following a petition filed by the present Intervenor in an earliercase,3 the Board found that the powerhouse employees and the engineersin the methanol and dry ice plants constituted a unit appropriate forpurposes of collective bargaining.Shortly thereafter, upon a petitionfiled by District 50, United Aline Workers of America,4 the Boardfound that the production and maintenance employees, including thelaboratory employees and the meter maintenance man, but excludingthe powerhouse employees and the engineers in the methanol and dryice plants, constituted an appropriate unit .5The last contract betweenDistrict 50 and the Employer, covering the production and mainte-nance employees, expired in October 1947.The last contract betweenthe Intervenor and the Employer expired April 1, 1948.Negotiationsbetween the Intervenor and the Employer for a new contract wereinterrupted by a strike called by District 50 on April 23, 1948.Powerhouse employees and engineers in the methanol and dry iceplants:The Intervenor has bargained for these employees as a separateunit since its certification by the Board in 1942.There have been nochanges in the operations of the departments since the hearing in theearlier casesPetitioner does not seek to include these employees initsproposed unit.Under all the circumstances, we shall excludeemployees in the powerhouse and engineers in the methanol and dryice plants from the unit.Watchmen:These employees watch for sabotage, fires, and theft;exclude unauthorized persons from the premises; and exclude em-ployees from sections of the plant where they are not employed.Theyperform no other type of work.They carry no arms, and do not wearuniforms.For the reasons stated in earlier cases,' we shall excludethe watchmen from the unit.Laboratory employees:The employees in the laboratory performroutine tests and checks.Although some of them possess collegetraining and education in chemistry and related sciences, these em-3Matter of Commercial Solvents Corporation,41 N.L.It.B. 642.4District 50 was denied intervention at the hearing herein by the hearing officer as it isnot incompliance with Section 9 (f), (g), and(h) of the Act and does not have a presentcontractinterest.5Matter of Commercial Solvents Corporation,45 N. L.It. B. 141.6 Footnote 2,supra.7Matter ofC.V. HiI g* Co., Inc.,76 N. L.It. B. 158;Matter of F. W. WintCo., 76N L R. B. 472. COMMERCIALSOLVENTS CORPORATION279ployees perform duties of a routine naturesWe shall include thelaboratory employees in the unit.Meter maintenance man:The record indicates that this employee,although he is a skilled draftsman and has a desk in the engineers'office, seldom utilizes his skill as a draftsman.He spends a sub-stantial part of his time in the plant, checking, repairing, and main-taining meters.His tools consist of pliers, screw drivers, wrenches,and other small tools.We shall, as we did in the prior case, includethe meter maintenance man in the unit with the production andmaintenance employees.Nitro-paraffin analyst:This employee makes chemical tests of ma-terials used in the nitro-paraffin plant and checks the finished prod-ucts against customers' specifications.He possesses a college degreein chemistry and his job calls for considerable knowledge of chem-istry.However, it does not appear that his duties call for the exerciseof any independent discretion or judgment.Nor does he qualify asa professional employee within Section 2 (12) of the Act.We per-ceive no reason why the nitro-paraffin analyst should be excluded, andwe shall include him in the unit.We find that all production and maintenance employees at the Em-ployer's Peoria, Illinois, plant, including laboratory employees, metermaintenance man, and nitro-paraffin analyst, but excluding employeesin the powerhouse, engineers in the methanol and dry ice plants,watchmen, office and clerical employees, and all supervisors, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election, including employeeswho did not work during said pay-roll period because they were ill" In the earlier case, the Employer urged that these employees be included in the unitwith production and maintenance employees.No valid reason appears in the record forexcluding these employees now. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDor on vacation or temporarily laid off,but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining,by International Chemical Workers Union,AFL.